Citation Nr: 1546723	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-39 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease.

2. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions from May 2011 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the May 2011 decision, the RO granted service connection for degenerative disc disease, assigning a 20 percent initial evaluation.  The Veteran timely filed an appeal for his back disability.  In the May 2013 rating decision, the RO granted service connection for a psychiatric disability, assigning an initial evaluation of 30 percent, and denied an initial evaluation in excess of 20 percent for the Veteran's back disability as well as his TDIU claim.  The Veteran timely filed an appeal.

In August 2014, the RO increased the rating for the psychiatric disability to 50 percent.  This matter was the subject of a statement of the case issued that same month.  Since there was no substantive appeal regarding this matter, it is not currently on appeal.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The Veteran underwent VA examinations in January 2011, July 2012, April 2013, and June 2014.  The Veteran reportedly exaggerated his symptoms in the June 2014 VA examination, such that the examiner was not able to assess the severity of the Veteran's back disability properly.  Nevertheless, the examiner commented several times that the Veteran does suffer from significant pain on motion of his back in flexion and extension, as well as severe lumbar stenosis and right lumbar radiculopathy.  
The January 2011 and April 2013 VA examinations did not discuss the Veteran's lay statements, or the buddy statements he submitted, regarding the severity of his pain and whether such resulted in additional functional impairment than was clinically shown on examination.  The July 2012 VA examination was inconsistent in its findings and did not address the impact of the Veteran's service-connected disabilities on his ability to work.  The June 2014 VA examination simply stated that the Veteran was disabled due to his back since 2011 but did not properly address the impact of the Veteran's service-connected disabilities on his ability to work.  In light of the above conclusions by the VA examiner, the Board finds that the Veteran should be afforded a new VA examination to adequately assess the severity of his back disability, to include additional functional loss due to pain.  

In addition, following electrodiagnostic testing in June 20-14, bilateral radiculopathy was identified.  The study was remarkable for S1/S12 and L2-4 innervated roots.  It should be clarified whether any current radiculopathy is related to the service-connected back disability.  

With respect to the Veteran's claim for TDIU, the Board finds that the Veteran should be afforded a new VA examination to determine whether his service-connected disabilities impact his ability to secure and follow substantially gainful employment.  The Board notes that the Veteran has been unemployed since 2008 and contends he cannot find substantially gainful employment due to his service-connected back disability.  VA examinations found that his back disability impacted his ability to stand, sit, walk, lift, and carry.  The Board notes that the January 2011 VA examiner stated that his back disability could increase absenteeism.  Further, April 2013 VA examination found that the Veteran could not perform physical labor work but could perform sedentary work; the examiner also opined that the Veteran's psychiatric disability could affect his concentration and focus.  The Board notes that a VA mental health examination in June 2014 opined that the Veteran's primary impact on his ability to find and retain employment was his physical disability.  Further, the June 2014 VA examiner for his back disability opined that the Veteran had been disabled since 2011 due to his back.  However, the Veteran has maintained on numerous occasions that his back makes it impossible to for him to obtain and retain reemployment.  

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Ask the Veteran to identify any VA or private treatment that he may have had for his back disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Schedule the Veteran for a VA examination to determine the current severity of his back disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  

The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner should specifically identify any neurological abnormalities associated with the service-connected back disability, to include any nerves affected, and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

Once the above determinations have been made, the examiner must describe how current back and psychiatric disability impact the Veteran's ability to secure and follow substantially gainful employment.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation for his back disability and entitlement to a TDIU.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014). The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




